DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/2021 has been entered.
Election/Restrictions
The election of species requirement set forth on 09/04/2019 is withdrawn and all withdrawn claims are rejoined. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott Allen on 12/16/2021.

The application has been amended as follows: 

In the claims:
Claim 2: Cancel the claim.

Claim 30: The light emitting device of claim 1, wherein the fluorescent emitter comprises one of the following compounds: 

    PNG
    media_image1.png
    854
    863
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    351
    866
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    520
    890
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    768
    890
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    880
    891
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    420
    880
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    1013
    852
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    263
    845
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    869
    875
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    387
    861
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    762
    900
    media_image11.png
    Greyscale

each of R1l, R2l, R3l, R4l, R5l, R6l, R7l and R8l is independently hydrogen, deuterium, halogen, hydroxyl, thiol, nitro, cyano, nitrile, isonitrile, sulfinyl, mercapto, sulfo, carboxyl, hydrazino; substituted or unsubstituted: aryl, cycloalkyl, cycloalkenyl, heterocyclyl, heteroaryl, alkyl, alkenyl, alkynyl, amino, monoalkylamino, dialkylamino, monoarylamino, diarylamino, alkoxy, aryloxy, haloalkyl, aralkyl, ester, alkoxycarbonyl, acylamino, alkoxycarbonylamino, aryloxycarbonylamino, sulfonylamino, sulfamoyl, carbamoyl, alkylthio, ureido, phosphoramide, silyl, polymeric, or any conjugate or combination thereof, and
each of Ya, Yb, Yc, Yd, Ye, Yf, Yg, Yh, Yi, Yj, Yk, Yl, Ym, Yn, Yo and Yp is independently C, N or B; and
each of Ua, Ub and Uc is independently CH2, CRR, C=O, SiRR, GeH2, GeRR, NH, NR, PH, PR, RP=O, AsR, RAs=O, O, S, S=O, SO2, Se, Se=O, SeO2, BH, BR, RBi=O, BiH, or BiR, 

wherein each R is independently is independently hydrogen, deuterium, halogen, hydroxyl, thiol, nitro, cyano, nitrile, isonitrile, sulfinyl, mercapto, sulfo, carboxyl, hydrazino; substituted or unsubstituted: aryl, cycloalkyl, cycloalkenyl, heterocyclyl, heteroaryl, alkyl, alkenyl, alkynyl, amino, monoalkylamino, dialkylamino, monoarylamino, diarylamino, alkoxy, aryloxy, haloalkyl, aralkyl, ester, alkoxycarbonyl, acylamino, alkoxycarbonylamino, aryloxycarbonylamino, sulfonylamino, sulfamoyl, carbamoyl, alkylthio, ureido, phosphoramide, silyl, polymeric, or any conjugate or combination thereof.

Claim 31: Cancel the claim.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.

Independent claims 1 and 3 are drawn to organic electronic devices wherein the emitting layer comprises multiple emitter layers comprising a host and a fluorescent emitter and multiple donor layers comprising the host and a phosphorescent emitter wherein the donor layers do not comprise the fluorescent emitter and the emitter layers do not comprise the phosphorescent emitter wherein the phosphorescent emitter is defined by a General formula I. A search of the prior art did not identify these devices. 

The closest prior art corresponds to Thompson (US 2008/0102310) in view of Tsai (US 2013/0168656). Thompson teaches devices that include an emissive region comprised of multiple sub layers in which each layer includes a host and at least one of a phosphorescent dopant or an emitting dopant wherein the phosphorescent dopant can be selected from among known materials including those of Tsai that overlaps in scope with the General formula I of the instant claims. However, each of the device structures taught by Thompson requires that the layer that comprises the phosphorescent dopant also includes a fluorescent dopant, a configuration that is not within the bounds of the instant claims. Neither Thompson nor the prior art as a whole provide sufficient motivation to modify the devices of Thompson to have the layer configuration to arrive at the instantly claimed devices. 

Claims 1, 3-7, 10-16, and 30 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027. The examiner can normally be reached Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Chriss can be reached on (571) 272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 




/Sean M DeGuire/Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786